                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Shelli Rae Gordon                            BK NO. 20-01582 HWV
                           Debtor(s)
                                                    Chapter 13


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of Quicken Loans, LLC and index same on the
 master mailing list.



                                                  Respectfully submitted,




                                             /s/ James C. Warmbrodt, Esquire
                                             James C. Warmbrodt, Esquire
                                             KML Law Group, P.C.
                                             BNY Mellon Independence Center
                                             701 Market Street, Suite 5000
                                             Philadelphia, PA 19106
                                             215-627-1322




Case 1:20-bk-01582-HWV      Doc 10 Filed 05/27/20 Entered 05/27/20 09:56:45           Desc
                            Main Document    Page 1 of 1
